DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, regarding the previous drawing and specification objection have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, regarding the 112A rejections have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s arguments with respect to the 112B rejections have been considered but are moot because of the subsequent 112A, 112B, spec and drawing objections below.  While the  previous rejections complicate the application, they are far less problematic than the current claim limitations.  Please see the below rejections and objections for clarification.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a first terminal distal end of the first drive shaft extends through and is concentric and distal of a second terminal distal end of the second drive shaft” of claims 1, 11 and 16 should be removed from the claim limitations.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first terminal distal end of the first drive shaft extends through and is concentric and distal of a second terminal distal end of the second drive shaft” of claims 1, 11 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 16, and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 11, and 16, the claim limitation “a first terminal distal end of the first drive shaft extends through and is concentric and distal of a second terminal distal end of the second drive shaft” does not appear in the specification or drawings.  In simple terms, the limitation “a second terminal distal end of the second drive shaft” is a non-existent feature and therefore does not, and could not possibly exist in the specification.  It “does not exist” simply because it is not in the disclosure.  More importantly, it “could not exist” -  a drive shaft (or another 3d object) can only have a single terminal distal end.  A “second terminal distal end” is not a possibility.  The Examiner recommends removing this limitation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 16, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, and 16, the claim limitation “a first terminal distal end of the first drive shaft extends through and is concentric and distal of a second terminal distal end of the second drive shaft” renders the claim indefinite, as it is unclear from the claim language as to what the metes and bounds of the limitation entail.  The phrase “second terminal distal end of the second drive shaft” does not make sense, as a first terminal distal end of the second drive shaft has not been claimed, nor would having two different terminal distal ends of the shaft (a first and second) be a reasonable description, as there may only be one terminal distal end.  As this limitation is impossible to apply, both a 112A and 112B rejection, as well as a specification and drawing objections have been rendered, in the interest of compact prosecution the Examiner will interpret this limitation as it was written prior to this most recent amendment. 

Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the second drive shaft engaging portion includes a seal with that is configured to engage the first drive shaft.  When incorporated into the claim limitations of the independent claim, the prior art device no longer reads on the application.  

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.                                                  

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s Note
Due to the multiple 112A, 112B and drawing objections, the Examiner is unable to Examiner the independent claims as currently amended.  In order to do so, the Examiner would be required to make assumptions above and beyond that which is reasonable.  As such, the Examiner has Examined the claims as they existed prior to the offending language alterations. However, the Examiner notes that regardless of the alterations, claims 10 and 15 contain allowable subject matter.


Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nino, (US 2020/0305893).

Regarding claim 1, Nino discloses: An instrument assembly (Fig. 1, medical power tool 200) for performing a procedure, comprising:

a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extending distally from a motor ([0044], “internal motor of the power tool 200 (not shown)) and connected directly to and powered by the motor ([0044] describes the linkage from the motor to the shaft); 

a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) configured to be moved by rotation of the first drive shaft ([0044]); and 

a second drive shaft ([0045], “At a distal end 155 of the output assembly 150, a workpiece interface is included to provide for transfer of rotational torque to a workpiece (not shown). In FIGS. 2-4, 12 and 13 the workpiece interface is illustrated conceptually as a stepped profile around the outer surface of the distal end 155, but in other implementations the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150. The tip connection 160 can be configured to interface with a workpiece or another workpiece-engaging component (not shown or further described herein).”) operably connected to the gear assembly; 

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

a first output of the first drive shaft is different than a second output of the second drive shaft when driven by the motor (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”),

wherein the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) is configured to directly engage a first tool assembly having a first working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

wherein the second drive shaft  ([0045]) is configured to directly engage a second tool assembly having a second working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

Regarding claim 2, Nino further discloses: the gear assembly comprises: 

a sun gear (Fig. 11, sun gear 501); 

a planetary gear (Figs. 8, 9, planet gears 120); 

a ring gear (Fig. 8, 9 gear teeth 104 of the gear ring in the housing 101); and 

a carrier carrying at least the planetary gear (Fig. 8,9, planet carrier 180); wherein
 
the first drive shaft drives the sun gear (see Figs. 8 and 9); wherein the second drive shaft is connected to the carrier ([0045]).

Regarding claim 3, Nino further discloses: the sun gear is formed with the first drive shaft ([0052] “In some implementations of the shaft assembly 500, the assembly is formed as one integral component that includes the sun gear 501 and the drive shaft 301.”).

Regarding claim 4, Nino further discloses: the first drive shaft and the second drive shaft are concentric (see Figs. 5-7).

Regarding claim 6, Nino further discloses: the motor powers both the first drive shaft and the second drive shaft simultaneously ([0044]).

Regarding claim 7, Nino further discloses: the first output includes a first speed and a first torque; wherein the second output includes a second speed and a second torque; wherein the first speed is greater than the second speed; wherein the first torque is less than the second torque (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”).

Regarding claim 8, Nino further discloses: at least one of: the first tool assembly having a first drive shaft engaging portion configured to directly engage the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11);  or the second tool assembly (Figs. 8,9, tip connection 160) having a second drive shaft engaging portion configured to directly engage the second drive shaft ([0045], “the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150.”).

Regarding claim 9, Nino further discloses: the second drive shaft engaging portion (Figs. 8, 9, tip connection 160) is rotationally driven by the second drive shaft.

Regarding claim 11, Nino discloses: An instrument assembly for performing a procedure, comprising: 
a first tool assembly (Figs. 8, 9, planet carrier 180) having a first drive shaft  engaging portion  (Figs. 8, 9, the through space between the top and bottom of the planet carrier 180) and a first working end (the lower portion into which tip connection 160 can attach), the first drive shaft engaging portion configured to directly engage a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) and the first working end configured to perform the procedure on a subject (tip connection 160 can attach to any suitable tip to perform the work required); and 

a second tool assembly (Figs. 8, 9, tip connection 160) having a second drive shaft engaging portion (Figs. 8, 9, output shaft insert 168) and a second working end (tip connection 160 can attach to any suitable tip to perform the work required), the second drive shaft engaging portion configured to directly engage a second drive shaft (Fig. 8, planet carrier 180) and the second working end configured to perform the procedure on a subject (tip connection 160 can attach to any suitable tip to perform the work required); 

wherein both the first drive shaft and the second drive shaft are driven by a single motor  ([0044], “internal motor of the power tool 200 (not shown)) in an instrument handle assembly (Fig. 1, medical power tool 200);

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

Regarding claim 12, Nino further discloses: the instrument handle assembly (Fig. 1, medical power tool 200) comprises: a first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extending from the single motor  ([0044], “internal motor of the power tool 200 (not shown)) and connected directly to and powered by the motor; a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) configured to be moved by rotation of the first drive shaft; and a second drive shaft (Fig. 8, planet carrier 180) operably connected to the gear assembly; wherein a first output of the first drive shaft is different than a second output of the second drive shaft when driven by the motor (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”).

Regarding claim 13, Nino further discloses: the gear assembly comprises: 
a sun gear (Fig. 11, sun gear 501); 
a planetary gear (Figs. 8, 9, planet gears 120); 
a ring gear (Fig. 8, 9 gear teeth 104 of the gear ring in the housing 101); and 
a carrier  (Fig. 8,9, planet carrier 180) carrying at least the planetary gear; wherein 
the first drive shaft drives the sun gear (see Figs. 8 and 9); wherein the second drive shaft is connected to the carrier ([0045]).

Regarding claim 16, Nino discloses: A method of driving an instrument assembly with a motor ([0044], “internal motor of the power tool 200 (not shown)) for performing a procedure, comprising: powering a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) that is connected directly to and extending distally from the motor; rotating a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) with the first drive shaft when powered by the motor; and driving a second drive shaft  (distal end 155) with the gear assembly; wherein the motor powers both the first drive shaft and the second drive shaft simultaneously; 

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

wherein a first output of the first drive shaft is different than a second output of the second drive shaft (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”);

wherein the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) is configured to directly engage a first tool assembly (Figs. 8, 9, planet carrier 180) having a first working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

	.
wherein the second drive shaft  ([0045]) is configured to directly engage a second tool assembly (Figs. 8, 9, tip connection 160) having a second working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

Regarding claim 17, Nino further discloses: providing the gear assembly to comprise a sun gear (Fig. 11, sun gear 501), a planetary gear (Figs. 8, 9, planet gears 120), and a carrier carrying at least the planetary gear  (Fig. 8,9, planet carrier 180): driving the sun gear with the first drive shaft (see Figs. 8 and 9; and moving the second drive shaft with the carrier ([0045]).

Regarding claim 18, Nino further discloses: forming the sun gear with the first drive shaft ([0052] “In some implementations of the shaft assembly 500, the assembly is formed as one integral component that includes the sun gear 501 and the drive shaft 301.”).

Regarding claim 19, Nino further discloses: at least one of: providing the first tool assembly (Figs. 8, 9, planet carrier 180) having a first drive shaft  engaging portion  (Figs. 8, 9, the through space between the top and bottom of the planet carrier 180) configured to directly engage the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11); or providing the second tool assembly  (Figs. 8,9, tip connection 160) having a second drive shaft engaging portion configured to directly engage the second drive shaft  ([0045], “the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731